Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In Claim 2, the limitation “wherein the wellsite operation is a generation of a wellbore” is indefinite because it is unclear what is the meaning of a wellbore generation is.
For the purpose of a compact prosecution, the Examiner treated “generation of a wellbore” as performing routine wellsite operation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for wellsite operations, comprising: obtaining a spectral decomposition, of a seismic data associated with a geological formation, comprising: a first spectral representation generated using a first operator, and a second spectral representation generated using a second operator, determining a first characteristic of the first operator and a second characteristic of the second operator; determining at least one acceptable operator based on the first characteristic and the second characteristic; and generating a geological model feature using the at least one acceptable operator. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).  
The steps of “obtaining a spectral decomposition, of a seismic data associated with a geological formation, comprising: a first spectral representation generated using a first operator, and a second spectral representation generated using a second operator, determining a first characteristic of the first operator and a second characteristic of the second operator; determining at least one acceptable operator based on the first characteristic and the second characteristic; and generating a geological model feature using the at least one acceptable operator” are treated by the Examiner as belonging to mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 6 and 14.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: A method for wellsite operations;
In Claim 6: A system for extracting fluids, comprising: a data repository for storing and a computer processor; a seismic data analyzer;
In Claim 14: A non-transitory computer readable medium.
In claims, the additional elements in the preambles “A method for wellsite operations” (Claim 1), “A system for extracting fluids” (Claim 6), and “A non-transitory computer readable medium comprising computer readable program code” are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use.  In Claim 6, a computer processor and a seismic data analyzer are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-5, 7-13 and 15 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
The dependent claims are, therefore, also ineligible.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over David John Hill et al. (WO 2010/136764), hereinafter, ‘Hill’ (submitted in IDS dated 9/20/2020) in view of Yong Shi et al. (US 2007/0104335), hereinafter ‘Shi’, and further in view of Amit Padhi (US 2017/0212260), hereinafter ‘Padhi’.

With regards to Claim 1, Hill discloses 
A method for wellsite operations (downhole monitoring, p.1, lines 5-6), comprising: obtaining a spectral decomposition, of a seismic data associated with a geological formation (the data may be filtered so as to include only acoustic disturbances with a frequency within the frequency range of the	particular spectral band. Analysing the data by spectral band can more clearly indicate the acoustic difference between various channels at the fracture sites, p.8, Lines 28-31; Claim 8), comprising: 
a first spectral representation generated using a first operator, and a second spectral representation generated using a second operator (implied, as “the method may comprise dividing the acoustic disturbances from the relevant sensing portions of the fibre into a plurality of spectral bands”, p.9, Lines 3-5; performing an FFT and summing power between an upper and lower frequency band, p.22, Lines 24-25);
determining at least one acceptable operator based on the first characteristic and the second characteristic (implied, as “The spectral bands may be processed to automatically detect a spectral band of interest”, p.9, Lines 18-19; Claim 10); and 
implied as discussed above.
Hill also discloses that it may be desirable to monitor data with a greater resolution when a significant fracture density occurs (p.32, Lines 10-15).
However, Hill does not explicitly disclose determining a first characteristic of the first operator and a second characteristic of the second operator and generating a geological model feature using the at least one acceptable operator.
Shi discloses multiple FFT operator sizes affecting frequency bins [0060], i.e. frequency resolution (frequency resolution will be S/N, which is 43.066 Hz for the instant example with N=1,024 and S=44.1 kHz. [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Shi to determine a first characteristic of the first operator and a second characteristic of the second operator because these characteristics (operator sizes) would affect the frequency resolution of FFT-based spectral representations as known in the art (Shi [0060]).
Padhi discloses generating a geological model (Model builder 212, Fig.2; [0069]).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Shi, and further in view of Padhi to use an acceptable operator that provides satisfactory frequency resolution such as discussed in Shi to generate a corresponding geological model of the 

Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable are unpatentable over Hill in view of Shi, and further in view of Padhi.

With regards to Claim 2, Hill in view of Shi, and further in view of Padhi discloses the claimed invention as discussed in Claim 1.
 However, Hill does not specifically disclose generating an extraction plan based on, in part, the geological model feature, and performing a wellsite operation based on the extraction plan, wherein the extraction plan specifies a location of a wellbore, wherein the wellsite operation is a generation of a wellbore.
Padhi additionally discloses, as a part of a well planning operation (see above),  performing a wellsite operation based on the plan (The refined 3D model is provided for seismic analysis and well planning operations to be performed for the subsurface formation, Abstract), i.e. an “extraction plan”, wherein the extraction plan specifies a location of a wellbore, wherein the wellsite operation is a generation of a wellbore (a determination as to which specific location is likely to contain hydrocarbons may be made [0027]). 


With regards to Claim 7 and 15, Hill in view of Shi, and further in view of Padhi discloses the claimed limitations as discussed with regards to Claims 2, 6, and 14.

With regards to Claims 6 and 14, Hill in view of Shi, and further in view of Padhi discloses the claimed limitations as discussed with regards to Claim 1.
In addition, Hill discloses a computer processor/computer readable medium (p.18, Lines 21-24).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable are unpatentable over Hill in view of Shi, and further in view of Padhi as discussed in Claim 6.
With regards to Claim 8, Hill in view of Shi, and further in view of Padhi discloses the claimed invention.
Hill discloses spectral decomposition using FFT as discussed in Claim 1.
However, Hill does not specifically disclose the spectral decomposition comprises a first spectral representation of the seismic data using a first operator size and a second spectral representation of the seismic data using a second operator size.

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Shi, and further in view of Padhi to use different operator sizes in time frequency transformation such as a first spectral representation of the seismic data using a first operator size and a second spectral representation of the seismic data using a second operator size to have flexibility in selecting a spectral decomposition resolution depending on a task of interest minding practical considerations (due to practical and economical allocation of signal processing resources within the amplification system while meeting the requirements of a timely response, the time-frequency transformation means typically divide the entire usable audio frequency into a plurality of bands or frequency bins, which represent the best frequency resolution that can be achieved for a given system. For example, for a FFT with a frame size N and a sampling rate of S Hz, the frequency resolution per frequency bin is S/N Hz, Shi [0006]). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable are unpatentable over Hill in view of Shi, and further in view of Padhi.
With regards to Claim 11, Hill in view of Shi, and further in view of Padhi discloses the claimed invention as discussed in Claim 6.
However, Hill does not specifically disclose the at least one operator size specifies a discretization of a portion of the spectral decomposition.

It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Shi, and further in view of Padhi that the at least one operator size specifies a discretization of a portion of the spectral decomposition to reduce computational resources as discussed above if only that particular portion (duration) of a time history were of interest (the measured duration of a fracture, Hill, p.27, Line 36). 

With regards to Claim 12 and 13, Hill in view of Shi, and further in view of Padhi discloses the claimed limitations as discussed with regards to Claims 1, 2, and 11.

Examiner Note with regrds to Prior Art of Record
In regards to Claim 3, the teachings of Hill, Shi, and Padhi, combined, show all the elements of the claim except that the first characteristic is determined by: determining a center frequency of a discretization of the first spectral representation, and determining a difference between the center frequency and a target frequency of the spectral decomposition, wherein the second characteristic is determined by: determining a second center frequency of a second discretization of the second spectral representation, and determining a second difference between the second center frequency and the target frequency of the spectral decomposition.

Claim 9, the teachings of the teachings of Hill, Shi, and Padhi, combined, show all the elements of the claim except the characteristic of the at least one operator is determined by: determining a center frequency of a discretization of the first spectral representation of the seismic data, and determining a difference between a center frequency and a target frequency of the spectral decomposition, wherein the at least one acceptable operator is determined by comparing the difference to a predetermined difference. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863